Case: 18-11115      Document: 00515090917         Page: 1    Date Filed: 08/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 18-11115
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                    August 26, 2019
                                                                       Lyle W. Cayce
KESHA TERRY,                                                                Clerk


                                                 Plaintiff-Appellant

v.

SUPERVISOR AND DETENTION WORKERS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 3:17-CV-4


Before DENNIS, HAYNES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Kesha Terry moves for leave to proceed in forma pauperis (IFP) on
appeal. She has also filed a motion to amend her complaint. By moving this
court for leave to proceed IFP, Terry is challenging the district court’s
determination that her appeal is not taken in good faith. Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11115    Document: 00515090917      Page: 2   Date Filed: 08/26/2019


                                 No. 18-11115

      “This [c]ourt must examine the basis of its jurisdiction, on its own
motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional
requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Because Terry did
not file a timely notice of appeal from the district court’s denial of her post-
judgment motion styled as a motion to reopen and for clarification, this court
lacks jurisdiction over the instant appeal. See id.; FED. R. APP. P. 4(a)(1)(A).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction. Terry’s
IFP motion is DENIED as MOOT. Her motion to amend her complaint is
DENIED.




                                        2